 
 
Exhibit 10.5

 
ITRON, INC.

AMENDED AND RESTATED 2000 STOCK INCENTIVE PLAN
 
RESTRICTED STOCK UNIT AWARD NOTICE
FOR NON-U.S. PARTICIPANTS
 

 
Itron, Inc. (the “Company”) hereby grants to Participant a restricted stock unit
award (the “Award”).  The Award is subject to all the terms and conditions set
forth in this Restricted Stock Unit Award Notice (the “Award Notice”), the
Restricted Stock Unit Award Agreement, including any appendix thereto for
Participant’s country (the “Agreement”) and the Itron, Inc. Amended and Restated
2000 Stock Incentive Plan (the “Plan”), all of which are incorporated into the
Award Notice in their entirety.

 

 
Participant:
Grant Date:
Number of Restricted Stock Units:

 
Vesting Schedule:The Award will vest in full on the third anniversary of the
Grant Date (the “Vest Date”).
 

 
Additional Terms/Acknowledgement:  This Award is subject to all the terms and
conditions set forth in this Award Notice, the Agreement, and the Plan which are
attached to and incorporated into this Award Notice in their entirety.

   

I accept this award subject to the terms and
conditions stated herein.

 
Attachments:

1.  Restricted Stock Unit Award Agreement including country appendix
2.  2000 Stock Incentive Plan

3.  Plan Summary

 
 

--------------------------------------------------------------------------------

 
ITRON, INC.
AMENDED AND RESTATED 2000 STOCK INCENTIVE PLAN

 
RESTRICTED STOCK UNIT AWARD AGREEMENT

FOR NON-U.S. PARTICIPANTS

 
Pursuant to your Restricted Stock Unit Award Notice (the “Award Notice”) and
this Restricted Stock Unit Award Agreement (this “Agreement”), Itron, Inc. (the
“Company”) has granted you a restricted stock unit award (the “Award”) under its
Amended and Restated 2000 Stock Incentive Plan (the “Plan”) for the number of
restricted stock units indicated in your Award Notice.  Capitalized terms not
expressly defined in this Agreement but defined in the Plan shall have the same
definitions as in the Plan.
 

The details of the Award are as follows:
 

1.  
Vesting

 
 
The Award will vest according to the vesting schedule set forth in the Award
Notice (the “Vesting Schedule”). One share of Common Stock will be issuable for
each restricted stock unit that vests.  Restricted stock units that have vested
and are no longer subject to forfeiture according to the Vesting Schedule are
referred to herein as “Vested Units.”  Restricted stock units that have not
vested and remain subject to forfeiture under the Vesting Schedule are referred
to herein as “Unvested Units.”  The Unvested Units will vest (and to the extent
so vested cease to be Unvested Units remaining subject to forfeiture) in
accordance with the Vesting Schedule (the Unvested and Vested Units are
collectively referred to herein as the “Units”).  Except as provided in Section
2.1(b) below, all Vested Units will be settled on the Vest Date set forth in the
Award Notice and the Vest Date shall be the “payment date” for purposes of
Section 409A.  The Award will terminate and the Unvested Units will be subject
to forfeiture upon your termination of employment as set forth in Section 2.1(a)
and as further described in Section 8(l).

 

2.  
Termination of Employment; Corporate Transaction

 
2.1  
Termination of Employment

 
(a) Vesting of Units.  Except as provided in Section 2.2 below, if your
employment terminates during the Units’ vesting period by reason of (a) death or
(b) Disability that also satisfies the definition of “disability” under Section
409A of the Code and the regulations thereunder (“Section 409A”)1, the Unvested
Units will vest pro-rata, based on the number of calendar days of employment
with the Company or a Related Corporation during the vesting period (rounded
down to the nearest whole number).  In the event that your termination of
employment is by reason of a Disability that does not satisfy the definition of
“disability” under Section 409A, then Unvested Units will still vest pro-rata,
based on the number of calendar days of employment with the Company or a Related
Corporation during the vesting period (rounded down to the nearest whole
number), but the Units that become Vested Units as a result of such pro-rata
vesting will not be settled in shares of Common Stock until the Vest Date.  If
your employment terminates for any other reason, any Unvested Units will be
forfeited immediately to the Company.
 
(b) Settlement of Vested Units.  For purposes of determining the settlement date
under Section 2.1(a) for issuing shares of Common Stock, if your employment
terminates by reason of (a) death or (b) Disability that also satisfies the
definition of “disability” under Section 409A, the settlement date shall be (i)
if you are a “specified employee,” the date six months after the date of death
or Disability or (ii) if you are not a “specified employee,” the date of death
or Disability, and shares of Common Stock shall be issued within 90 days of the
settlement date.  If your employment terminates by reason of a Disability that
does not satisfy the definition of “disability” under Section 409A, the
settlement date shall be the Vest Date set forth in the Award Notice and the
Vest Date shall be the “payment date” for purposes of Section 409A.
 
2.2  
Corporate Transaction

 
 
In the event of a Corporate Transaction (other than a Related Party Transaction)
that also constitutes a change in control event within the meaning of Section
409A, any Unvested Units will accelerate in vesting and become Vested Units
immediately prior to such transaction.

 

 
 

--------------------------------------------------------------------------------

 
3.  
Securities Law Compliance

 
3.1 You represent and warrant that you (a) have been furnished with a copy of
the prospectus for the Plan and all information which you deem necessary to
evaluate the merits and risks of receipt of the Award, (b) have had the
opportunity to ask questions and receive answers concerning the information
received about the Award and the Company, and (c) have been given the
opportunity to obtain any additional information you deem necessary to verify
the accuracy of any information obtained concerning the Award and the Company.
 
 
3.2 You hereby agree that you will in no event sell or distribute all or any
part of the shares of Common Stock that you receive pursuant to settlement of
this Award (the “Shares”) unless (a) there is an effective registration
statement under the U.S. Securities Act of 1933, as amended (the “Securities
Act”) and any applicable state and foreign securities laws covering any such
transaction involving the Shares or (b) the Company receives an opinion of your
legal counsel (concurred in by legal counsel for the Company) stating that such
transaction is exempt from registration or the Company otherwise satisfies
itself that such transaction is exempt from registration.  You understand that
the Company has no obligation to you to register the Shares with the U.S.
Securities and Exchange Commission or any foreign securities regulator and has
not represented to you that it will so register the Shares.
 
 
3.3 You confirm that you have been advised, prior to your receipt of the Shares,
that neither the offering of the Shares nor any offering materials have been
reviewed by any administrator under the Securities Act or any other applicable
securities act (the “Acts”) and that the Shares cannot be resold unless they are
registered under the Acts or unless an exemption from such registration is
available.
 
 
3.4 You hereby agree to indemnify the Company and hold it harmless from and
against any loss, claim or liability, including attorneys’ fees or legal
expenses, incurred by the Company as a result of any breach by you of, or any
inaccuracy in, any representation, warranty or statement made by you in this
Agreement or the breach by you of any terms or conditions of this Agreement.
 
 
4.  
Transfer Restrictions

 
 
Units shall not be sold, transferred, assigned, encumbered, pledged or otherwise
disposed of, whether voluntarily or by operation of law.
 

 
5.  
No Rights as Shareholder

 
 
You shall not have voting or other rights as a shareholder of the Company with
respect to the Units.
 

 
6.  
Book Entry Registration of Shares

 
 
The Company will issue the Shares by registering the Shares in book entry form
with the Company’s transfer agent in your name and the applicable restrictions
will be noted in the records of the Company’s transfer agent and in the book
entry system.
 

 
 
 

--------------------------------------------------------------------------------

7.  
Responsibility for Taxes

 
7.1 Regardless of any action the Company or your employer (the “Employer”) takes
with respect to any or all income tax, social insurance, payroll tax, payment on
account or other tax-related items related to your participation in the Plan and
legally applicable to you (“Tax-Related Items”), you acknowledge that the
ultimate liability for all Tax-Related Items is and remains your responsibility
and may exceed the amount actually withheld by the Company and/or the
Employer.  You further acknowledge that the Company and the Employer (a) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Award, including, but not limited to, the
granting or vesting of the Award, the settlement of Vested Units, the issuance
of Shares upon settlement of the Vested Units, the subsequent sale of Shares
acquired upon settlement of the Vested Units and the receipt of any dividends;
and (b) do not commit to and are under no obligation to structure the terms of
the grant or any aspect of the Award to reduce or eliminate your liability for
Tax-Related Items or achieve any particular tax result.  Further, if you have
become subject to tax in more than one jurisdiction between the Grant Date and
the date of any relevant taxable event, you acknowledge that the Company and/or
the Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.
 
7.2 Prior to any relevant taxable or tax withholding event, as applicable, you
will pay or make adequate arrangements satisfactory to the Company and or the
Employer to satisfy all Tax-Related Items.
 
(a) In this regard, you hereby irrevocably appoint Fidelity or any brokerage
firm designated by the Company for such purpose (the "Agent") as your Agent, and
authorize the Agent, to:
 
(i)  
Sell on the open market at the then prevailing market price(s), on your behalf,
as soon as practicable on or after the settlement date for any Vested Unit, the
minimum number of Shares (rounded up to the next whole number) sufficient to
generate proceeds to cover the Tax-Related Items and all applicable fees and
commissions due to, or required to be collected by, the Agent;

 
(ii)  
Remit directly to the Company the cash amount necessary to cover the Tax-Related
Items;

 
(iii)  
Retain the amount required to cover all applicable fees and commissions due to,
or required to be collected by, the Agent, relating directly to the sale of
Shares referred to in clause (i) above; and

 
(iv)  
Remit any remaining funds to you.

 
(b) Alternatively, or in addition to or in combination with the withholding
mechanism described in Section 7.2(a), you authorize the Company and/or the
Employer at their discretion, to satisfy the obligations with regard to all
Tax-Related Items by:
 
(i)  
requiring you to pay to the Company or the Employer any amount of the
Tax-Related Items; and/or

 
(ii)  
withholding any amount of the Tax-Related Items from your wages or other cash
compensation paid to you by the Company and/or the Employer; and/or

 
(iii)  
withholding in Shares to be issued upon settlement of the Vested Units.

 
(c) To avoid negative accounting treatment, the Company may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates.  If the obligation for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes, you
will be deemed to have been issued the full number of Shares subject to the
Vested Units notwithstanding that a number of the Shares are held back solely
for the purpose of paying the Tax-Related Items due as a result of any aspect of
your participation in the Plan.  The Company may refuse to issue or deliver
Shares to you if you fail to comply with your obligations in connection with the
Tax-Related Items.
 
7.3 You represent and warrant that you are not aware of any material, nonpublic
information with respect to the Company or any securities of the Company; you
are not subject to any legal, regulatory or contractual restriction which would
prevent the Agent from conducting sales as provided herein; you do not have, and
will not attempt to exercise, authority, influence or control over any sales of
Shares effected pursuant to Section 7.2(a); and you are entering into this
Agreement in good faith and not as part of a plan or scheme to evade the
prohibitions of Rule 10b5-1 (regarding trading of the Company’s securities on
the basis of material nonpublic information) under the U.S. Securities Exchange
Act of 1934, as amended (the “Exchange Act”).  It is the intent of the parties
that this Agreement comply with the requirements of Rule 10b5-1(c)(1)(i)(B)
under the Exchange Act and this Agreement will be interpreted to comply with the
requirements of Rule 10b5-1(c) of the Exchange Act.
 
You understand that the Agent may effect sales as provided in Section 7.2(a)
above jointly with sales for other employees of the Company and/or Related
Corporations and that the average price for executions resulting from bunched
orders will be assigned to your account.  In addition, you acknowledge that it
may not be possible to sell Shares as provided by Section 7.2(a) due to (i) a
legal or contractual restriction applicable to you or the Agent, (ii) a market
disruption, or (iii) rules governing order execution priority on the NASDAQ or
other exchange where the Shares may be traded.  In the event of the Agent’s
inability to sell Shares, you will continue to be responsible for the
Tax-Related Items.

 
 
 

--------------------------------------------------------------------------------

 
You acknowledge that regardless of any other term or condition of this
Agreement, the Agent will not be liable to you for (a) special, indirect,
punitive, exemplary, or consequential damages, or incidental losses or damages
of any kind, or (b) any failure to perform or for any delay in performance that
results from a cause or circumstance that is beyond its reasonable control.
 
You hereby agree to execute and deliver to the Agent any other agreements or
documents as the Agent reasonably deems necessary or appropriate to carry out
the purposes and intent of Section 7.2(a) and this Section 7.3.  The Agent is a
third party beneficiary of Section 7.2(a) and this Section 7.3.
 
8.  
Nature of Grant

 
 
In accepting the grant, you acknowledge that:
 
(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time;
 
(b) the grant of the Award is voluntary and occasional and does not create any
contractual or other right to receive future grants of restricted stock units,
or benefits in lieu of restricted stock units, even if restricted stock units
have been granted repeatedly in the past;
 
(c) all decisions with respect to future grants of restricted stock units, if
any, will be at the sole discretion of the Company;
 
(d) your participation in the Plan shall not create a right to further
employment with the Employer and shall not interfere with the ability of the
Employer to terminate your employment relationship at any time;
 
(e) you are voluntarily participating in the Plan;
 
(f) the Award and the Shares subject to the Award are an extraordinary item that
does not constitute compensation of any kind for services of any kind rendered
to the Company or the Employer, and which is outside the scope of your
employment contract, if any;
 
(g) the Award and the Shares subject to the Award are not intended to replace
any pension rights or compensation;
 
(h) the Award and the Shares subject to the Award are not part of normal or
expected compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company, the
Employer or any Related Corporation;
 
(i) the grant of the Award and your participation in the Plan will not be
interpreted to form an employment contract or relationship with the Company or
any Related Corporation;
 
(j) the future value of the underlying Shares is unknown and cannot be predicted
with certainty;
 
(k) in consideration of the grant of the Award, no claim or entitlement to
compensation or damages shall arise from termination of the Award or diminution
in value of the Shares underlying the Award resulting from termination of your
employment by the Company or the Employer (for any reason whatsoever and whether
or not in breach of local labor laws) and you irrevocably release the Company
and the Employer from any such claim that may arise; if, notwithstanding the
foregoing, any such claim is found by a court of competent jurisdiction to have
arisen, you shall be deemed irrevocably to have waived your entitlement to
pursue such claim;
 
(l) in the event of termination of your employment (whether or not in breach of
local labor laws), your right to vest in the Award, if any, will terminate
effective as of the date that you are no longer actively employed and will not
be extended by any notice period mandated under local law (e.g., active
employment would not include a period of “garden leave” or similar period
pursuant to local law); the Board (or a committee appointed by the Board) shall
have the exclusive discretion to determine when you are no longer actively
employed for purposes of the Award; and
 
(m) the Award and the benefits under the Plan, if any, will not automatically
transfer to another company in the case of a merger, take-over or transfer of
liability.
 
 
 
 

--------------------------------------------------------------------------------

 
9. No Advice Regarding Grant
 
 
The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding your participation in the Plan or
your acquisition or sale of the underlying Shares.  You are hereby advised to
consult with your own personal tax, legal and financial advisors regarding your
participation in the Plan before taking any action related to the Plan.  You
acknowledge that you have either consulted with competent advisors independent
of the Company to obtain advice concerning the receipt of the Award and the
acquisition or disposition of any Shares to be issued pursuant to the Award in
light of your specific situation or had the opportunity to consult with such
advisors but chose not to do so.
 
 
10. Data Privacy
 
 
You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Agreement and any other Award materials by and among, as applicable, the
Employer, the Company and its Related Corporations for the exclusive purpose of
implementing, administering and managing your  participation in the Plan.
 
 
You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all Awards or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in your favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Data”).

 
You understand that Data will be transferred to Fidelity or such other stock
plan service provider as may be selected by the Company in the future, which is
assisting the Company with the implementation, administration and management of
the Plan.  You understand that the recipients of Data may be located in the
United States or elsewhere, and that the recipients’ country (e.g., the United
States) may have different data privacy laws and protections than your
country.  You understand that you may request a list with the names and
addresses of any potential recipients of Data by contacting your local human
resources representative.  You authorize the Company, Fidelity and any other
possible recipients which may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer Data, in electronic or other form, for the sole purpose of
implementing, administering and managing your participation in the Plan.  You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan.  You understand that you
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
your local human resources representative.  You understand, however, that
refusing or withdrawing your consent may affect your ability to participate in
the Plan.  For more information on the consequences of your refusal to consent
or withdrawal of consent, you understand that you may contact your local human
resources representative.
 

 
11. Electronic Delivery and Participation
 
 
The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means.  You hereby
consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.
 
 
12. Language
 
 
If you have received this Agreement or any other document related to the Plan
translated into a language other than English and if the meaning of the
translated version is different from the English version, the English version
will control.
 
 
 
 

--------------------------------------------------------------------------------

 
13. General Provisions
 
 
13.1 Successors and Assigns.  The provisions of this Agreement will inure to the
benefit of the successors and assigns of the Company and be binding upon you and
your heirs, executors, administrators, successors and assigns.
 
 
13.2 Section 409A Compliance.  Notwithstanding any provision in the Plan or this
Agreement to the contrary, the Plan Administrator may, at any time and without
your consent, modify the terms of the Award as it determines appropriate to
avoid the imposition of interest or penalties under Section 409A.
 
 
13.3 Governing Law and Choice of Venue.  The Award and the provisions of this
Agreement will be construed and administered in accordance with and governed by
the laws of the State of Washington without giving effect to such state’s
principles of conflict of laws.  For the purposes of litigating any dispute that
arises under this grant of this Agreement, the parties hereby submit to and
consent to the exclusive jurisdiction of the State of Washington and agree that
such litigation shall be conducted in the courts of Spokane County, Washington,
or the federal courts for the United States for the Eastern District of
Washington, where this grant is made and/or to be performed.
 
 
13.4 Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
 
 
13.5 Notice. Any notice required or permitted hereunder shall be made in writing
and sent to the following address:
 

Itron, Inc.
Attn.  General Counsel
2111 N. Molter Road
Liberty Lake, WA  USA  99019

 

 
14. Appendix
 
 
Notwithstanding any provisions in this Agreement, the Award shall be subject to
any special terms and conditions set forth in any appendix to this Agreement for
your country (the “Appendix”).  Moreover, if you relocate to one of the
countries included in the Appendix, the special terms and conditions for such
country will apply to you, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable in order to
comply with local law or facilitate the administration of the Plan.  The
Appendix constitutes part of this Agreement.
 
 
15. Imposition of Other Requirements
 
 
The Company reserves the right to impose other requirements on your
participation in the Plan, on the Award and on any Shares acquired under the
Plan, to the extent the Company determines it is necessary or advisable in order
to comply with local law or facilitate the administration of the Plan, and to
require you to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.
 
 
 

--------------------------------------------------------------------------------

 


APPENDIX


ITRON, INC.
AMENDED AND RESTATED 2000 STOCK INCENTIVE PLAN


RESTRICTED STOCK UNIT AWARD AGREEMENT
FOR NON-U.S. PARTICIPANTS




Terms and Conditions


This Appendix includes additional terms and conditions that govern the
restricted stock unit award (the “Award”) granted to you under the Itron, Inc.
Amended and Restated 2000 Stock Incentive Plan (the “Plan”) if you reside in one
of the countries listed below.  Capitalized terms not expressly defined in this
Appendix but defined in the Plan or the Restricted Stock Unit Award Agreement
(the “Agreement”) shall have the same definitions as in the Plan and/or the
Agreement, as applicable.


Notifications


This Appendix also includes information regarding exchange control and other
issues of which you should be aware with respect to your participation in the
Plan.  The information is based on the exchange control, securities and other
laws in effect in the respective countries as of November 2008.  Such laws are
often complex and change frequently.  As a result, the Company strongly
recommends that you not rely on the information herein as the only source of
information relating to the consequences of participation in the Plan because
the information may be out of date at the time that the Award vests or the
Shares acquired under the Plan are sold.


In addition, the information contained herein is general in nature and may not
apply to your particular situation and the Company is not in a position to
assure you of a particular result.  Accordingly, you are advised to seek
appropriate professional advice as to how the relevant laws in your country may
apply to your situation.


Finally, if you are a citizen or resident of a country other than the one in
which you are currently working, the information contained herein may not be
applicable to you.




ARGENTINA


Notifications


Securities Law Notification. Neither the Award nor the underlying Shares are
publicly offered or listed on any stock exchange in Argentina.  The offer is
private and not subject to the supervision of any Argentine governmental
authority.


Exchange Control Notification.  In the event that you transfer proceeds in
excess of US$2,000,000 from the sale of Shares into Argentina in a single month,
you will be required to place 30% of any proceeds in excess of US$2,000,000 in a
non-interest-bearing dollar-denominated mandatory deposit account for a holding
period of 365 days.




 
 

--------------------------------------------------------------------------------

 
BELGIUM


Notifications


Tax Reporting Notification.  If you are a Belgian resident, you are required to
report any bank or brokerage accounts held outside of Belgium on your annual tax
return.




BRAZIL


Terms and Conditions
 
Compliance with the Law.  In accepting the grant of the Award, you acknowledge
your agreement to comply with applicable Brazilian laws and to pay any and all
applicable tax associated with the Award and the sale of the Shares acquired
under the Plan.
 
Notifications


Exchange Control Notification.  If you are a resident or domiciled in Brazil,
you will be required to submit an annual declaration of assets and rights held
outside of Brazil to the Central Bank of Brazil if the aggregate value of such
assets and rights is equal to or greater than US$100,000.  Assets and rights
that must be reported include Shares acquired under the Plan.




CHINA


Terms and Conditions


Vesting. This provision supplements Section 1 of the Agreement.
 
To facilitate compliance with applicable laws or regulations in China, you agree
and acknowledge that the Company or the Agent is entitled to (a) immediately
sell all Shares issued to you upon settlement of the Vested Units (on your
behalf pursuant to this authorization), either at the time the Vested Units are
settled or when you cease employment with the Employer, the Company or a Related
Corporation, or (b) require that any Shares acquired under the Plan be held with
Fidelity (or another brokerage firm designated by the Company) until the Shares
are sold.  In any event, when the Shares acquired under the Plan are sold, the
proceeds of the sale of the Shares, less any applicable Tax-Related Items and
broker’s fees or commissions, will be remitted to you in accordance with
applicable exchange control law and regulations, as further described below.


Exchange Control Requirements.  You understand and agree that, pursuant to local
exchange control requirements, you will be required to repatriate the cash
proceeds from the sale of the Shares acquired under the Plan to China.  You
further understand that, under local law, such repatriation of the cash proceeds
may need to be effectuated through a special exchange control account
established by the Company, a Related Corporation or the Employer, and you
hereby consent and agree that any cash proceeds from the sale of Shares acquired
under the Plan may be transferred to such special account prior to being
delivered to you.  You further agree to comply with any other requirements that
may be imposed by the Company in the future in order to facilitate compliance
with exchange control requirements in China.




GERMANY


Notifications
 
Exchange Control Notification.  Cross-border payments in excess of €12,500 must
be reported monthly to the German Federal Bank.  If you use a German bank to
transfer a cross-border payment in excess of €12,500 in connection with the sale
of Shares acquired under the Plan, the bank will make the report for you.  In
addition, you must report any receivables, payables, or debts in foreign
currency exceeding an amount of €5,000,000 in any month.




 
 

--------------------------------------------------------------------------------

 
HUNGARY


Notifications


Social Insurance Notification.  This provision supplements Section 7.1 of the
Agreement:


Pursuant to the Social Insurance Act (Act. No. LXXX of 1997 on Social Insurance
Contributions), you are responsible for paying both the employee portion and the
employer portion of social insurance contributions due in connection with the
Award.




INDIA


Terms and Conditions


Fringe Benefit Tax Obligation. This provision supplements Section 7.1 of the
Agreement:


In accepting the grant of the Award, you consent and agree to assume any and all
liability for fringe benefit tax that may be payable by the Company and/or the
Employer in connection with the Award, at the discretion of the Company and/or
the Employer.  Further, in accepting the grant of the Award, you agree that the
Company and/or the Employer may collect the fringe benefit tax from you by any
of the means set forth in Section 7.2 of the Agreement or any other reasonable
method established by the Company.  You also agree to execute any other consents
or elections required to accomplish the foregoing, promptly upon request by the
Company.


Notifications


Exchange Control Notification. You understand that you must repatriate any
proceeds from the sale of Shares acquired under the Plan to India and convert
the proceeds into local currency within ninety (90) days of receipt.  You will
receive a foreign inward remittance certificate (“FIRC”) from the bank where you
deposit the foreign currency.  You should maintain the FIRC as evidence of the
repatriation of the proceeds in the event the Reserve Bank of India or the
Employer requests proof of repatriation.




ITALY


Terms and Conditions


Data Privacy. This provision replaces Section 10 of the Agreement:


You hereby explicitly and unambiguously consent to the collection, use,
processing and transfer, in electronic or other form, of your personal data as
described below by and among, as applicable, the Employer, the Company, and any
Related Corporation, for the exclusive purpose of implementing, administering,
and managing your participation in the Plan.


You understand that the Employer, the Company, and any Related Corporation may
hold certain personal information about you, including, but not limited to, your
name, home address and telephone number, date of birth, social insurance or
other identification number, salary, nationality, job title, any shares of stock
or directorships held in the Company or any Related Corporation, details of all
Awards, or any other entitlement to shares of stock awarded, canceled,
exercised, vested, unvested or outstanding in your favor, for the exclusive
purpose of implementing, managing and administering the Plan (“Data”).
 
You also understand that providing the Company with Data is necessary for the
performance of the Plan and that your refusal to provide Data would make it
impossible for the Company to perform its contractual obligations and may affect
your ability to participate in the Plan. The controller of personal data
processing is Itron, Inc. with registered offices at 2111 N. Molter Road,
Liberty Lake, Washington 99019, U.S.A., and, pursuant to Legislative Decree no.
196/2003, its representative in Italy is [insert name of Italian data privacy
representative, e.g., applicable Italian subsidiary], with registered offices at
[insert address of Italian data privacy representative].


You understand that Data will not be publicized, but it may be transferred to
banks, other financial institutions, or brokers involved in the management and
administration of the Plan.  You understand that Data may also be transferred to
the independent registered public accounting firm engaged by the Company.  You
further understand that the Company and/or its Related Corporations, will
transfer Data among themselves as necessary for the purpose of implementing,
administering and managing your participation in the Plan, and that the Company
and its Related Corporations may each further transfer Data to third parties
assisting the Company in the implementation, administration, and management of
the Plan, including any requisite transfer of Data to a broker or other third
party with whom you may elect to deposit any Shares acquired at settlement of
the Vested Units.  Such recipients may receive, possess, use, retain, and
transfer Data in electronic or other form, for the purposes of implementing,
administering, and managing your participation in the Plan.  You understand that
these recipients may be located in or outside the European Economic Area, such
as in the United States or elsewhere.  Should the Company exercise its
discretion in suspending all necessary legal obligations connected with the
management and administration of the Plan, it will delete Data as soon as it has
completed all the necessary legal obligations connected with the management and
administration of the Plan.


 
 

--------------------------------------------------------------------------------

 
You understand that Data processing related to the purposes specified above
shall take place under automated or non-automated conditions, anonymously when
possible, that comply with the purposes for which Data is collected and with
confidentiality and security provisions, as set forth by applicable laws and
regulations, with specific reference to Legislative Decree no. 196/2003.


The processing activity, including communication, the transfer of Data abroad,
including outside of the European Economic Area, as herein specified and
pursuant to applicable laws and regulations, does not require your consent
thereto, as the processing is necessary for the performance of contractual
obligations related to the implementation, administration, and management of the
Plan.  You understand that, pursuant to Section 7 of the Legislative Decree no.
196/2003, you have the right to, including but not limited to, access, delete,
update, correct, or terminate, for legitimate reason, the Data processing.


Furthermore, you are aware that Data will not be used for direct-marketing
purposes.  In addition, Data provided can be reviewed and questions or
complaints can be addressed by contacting your local human resources
representative.


Plan Document Acknowledgment.  In accepting the grant of the Award, you
acknowledge that you have received a copy of the Plan and the Agreement and have
reviewed the Plan and the Agreement, including this Appendix, in their entirety
and fully understand and accept all provisions of the Plan and the Agreement,
including this Appendix.


You further acknowledge that you have read and specifically and expressly
approve the following sections of the Agreement and this Appendix:  Section 1:
Vesting; Section 2:  Termination of Employment; Corporate Transaction;
Section 7: Responsibility for Taxes; Section 8: Nature of Grant; Section 11:
Electronic Delivery and Participation; Section 12: Language; Section 13.3:
Governing Law and Choice of Venue; Section 15: Imposition of Other Requirements;
and the Data Privacy provision above.


Notifications


Exchange Control Notification.  You are required to report in your annual tax
return:  (a) any transfers of cash or Shares to or from Italy exceeding €10,000,
and (b) any foreign investments or investments (including proceeds from the sale
of Shares acquired under the Plan) held outside of Italy exceeding €10,000, if
the investment may give rise to income in Italy.  You are exempt from the
formalities in (a) if the investments are made through an authorized broker
resident in Italy, as the broker will comply with the reporting obligation on
your behalf.




LUXEMBOURG


Notifications


Exchange Control Notification.  You are required to report any inward
remittances of funds to the Banque Central de Luxembourg and/or the Service
Central de La Statistique et des Études Économiques within fifteen (15) working
days following the month during the transaction occurred.  If a Luxembourg
financial institution is involved in the transaction, it generally will fulfill
the reporting obligation on your behalf; otherwise, you will have to report the
transaction yourself.


 
MALAYSIA


Notifications


Securities Law Notification.  You should be aware of the Malaysian insider
trading rules summarized below.


Under the Malaysian Capital Markets and Services Act, 2007, you are prohibited
from acquiring Shares or rights to Shares (e.g., an Award) or selling Shares
when you are in possession of information which is not generally available and
which you know or should know will have a material effect on the Company’s stock
price once such information is generally available.


Director Notification Obligation.  If you are a director of a Malaysian Related
Corporation, you are subject to certain notification requirements under the
Malaysian Companies Act, 1965.  Among these requirements is an obligation to
notify the Malaysian Related Corporation in writing when you acquire or dispose
of an interest (e.g., an Award or Shares) in the Company or a Related
Corporation.  Such notifications must be made within fourteen (14) days of
acquiring or disposing of any interest in the Company or a Related Corporation.


 
 

--------------------------------------------------------------------------------

 


NETHERLANDS


Notifications
 
Securities Law Notification. You should be aware of Dutch insider trading rules
which may impact the sale of Shares acquired under the Plan.  In particular, you
may be prohibited from effecting certain Share transactions if you have insider
information regarding the Company.
 
It is your responsibility to comply with the following Dutch insider trading
rules:
 
Under Article 46 of the Act on the Supervision of the Securities Trade 1995,
anyone who has “inside information” related to the Company is prohibited from
effectuating a transaction in securities in or from the Netherlands.  “Inside
information” is knowledge of a detail concerning the issuer to which the
securities relate that is not public and which, if published, would reasonably
be expected to affect the stock price, regardless of the development of the
price.  The insider could be any employee of the Company or a Related
Corporation in the Netherlands who has inside information as described herein.
 
Given the broad scope of the definition of inside information, certain employees
of the Company working at a Related Corporation in the Netherlands (including
you) may have inside information and, thus, would be prohibited from
effectuating a transaction in securities in the Netherlands at a time when the
employee had such inside information.
 


PORTUGAL


Notifications


Exchange Control Notification.  If you acquire Shares upon settlement of the
Vested Units, the acquisition of the Shares should be reported to the Banco de
Portugal for statistical purposes.  If the Shares are deposited with a
commercial bank or financial intermediary in Portugal, such bank or financial
intermediary will submit the report on your behalf.  If the Shares are not
deposited with a commercial bank or financial intermediary in Portugal, you are
responsible for submitting the report to the Banco de Portugal.
 


SOUTH AFRICA


Terms and Conditions


Responsibility for Taxes.  The following provision supplements Section 7 of the
Agreement:


In accepting the grant of the Award, you agree that, immediately upon vesting of
the Award, you will notify the Employer of the amount of any gain realized.  If
you fail to advise the Employer of the gain realized upon vesting, you may be
liable for a fine.  You will be solely responsible paying any difference the
actual tax liability resulting from the Award and the amount withheld by the
Company or the Employer.
 
Notifications


Exchange Control Notification.  Exchange control approval is no longer required
in order for South African residents to participate in foreign share incentive
schemes.  However, certain exchange control regulations may still affect your
participation in the Plan.


Because exchange control regulations change frequently and without notice, you
should consult your legal advisor prior to the acquisition or sale of Shares
under the Plan to ensure compliance with current regulations.  It is your
responsibility to comply with South African exchange control laws, and neither
the Company nor the Employer will be liable for any fines or penalties resulting
from your failure to comply with applicable laws.


 
 

--------------------------------------------------------------------------------

 


SPAIN


Terms and Conditions


Nature of Grant.  The following provision supplements Section 8 of the
Agreement:


In accepting the grant of the Award, you consent to participation in the Plan
and acknowledge that you have received a copy of the Plan.


You understand that the Company has unilaterally, gratuitously and in its sole
discretion decided to grant Awards to individuals who may be employees of the
Company or a Related Corporation throughout the world.  The decision is limited
and entered into based upon the express assumption and condition that any grant
will not bind the Company or a Related Corporation, other than as expressly set
forth in the Agreement.  Consequently, you understand that the Award is granted
on the assumption and condition that the Award and any Shares acquired upon
settlement of the Vested Units are not part of any employment contract (whether
with the Company or a Related Corporation) and shall not be considered a
mandatory benefit, salary for any purpose (including severance compensation), or
any other right whatsoever.  Furthermore, you understand that you will not be
entitled to continue vesting in the Award once your active employment with the
Company or a Related Corporation ceases.  In addition, you understand that this
grant would not be made but for the assumptions and conditions set forth above;
thus, you acknowledge and freely accept that, should any or all of the
assumptions be mistaken or any of the conditions not be met for any reason, then
the grant of or any right to the Award and the underlying Shares shall be null
and void.
 
Notifications


Exchange Control Notification.  You must declare the acquisition of Shares to
the Dirección General de Política Comercial e Inversiones Exteriores (“DGPCIE”)
of the Ministerio de Economia for statistical purposes.  You must also declare
the ownership of any Shares with the Directorate of Foreign Transactions each
January while the Shares are owned.  In addition, if you wish to import the
ownership title of the Shares (e.g., share certificates) into Spain, you must
declare the importation of such securities to the DGPCIE.


When receiving foreign currency payments derived from the ownership of Shares
(i.e., dividends or sale proceeds), you must inform the financial institution
receiving the payment of the basis upon which such payment is made.  You will
need to provide the following information:  (i) your name, address, and fiscal
identification number; (ii) the name and corporate domicile of the Company;
(iii) the amount of the payment and the currency used; (iv) the country of
origin; (v) the reasons for the payment; and (vi) any further information that
may be required.




SWEDEN


There are no country-specific provisions.




UNITED ARAB EMIRATES


There are no country-specific provisions.




 
 

--------------------------------------------------------------------------------

 
UNITED KINGDOM


Terms and Conditions


Vesting.  This provision supplements Section 1 of the Agreement:


Notwithstanding any discretion or anything to the contrary in the Plan and/or
the Agreement, the grant of the Award does not provide any right for you to
receive a cash payment and the Vested Units will be settled in Shares only.


Responsibility for Taxes.  The following provision supplements Section 7 of the
Agreement:


If payment or withholding of the Tax-Related Items (including the Employer’s
Liability, as defined below) is not made within ninety (90) days of the event
giving rise to the Tax-Related Items (the “Due Date”) or such other period
specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions)
Act 2003, the amount of any uncollected Tax-Related Items will constitute a loan
owed by you to the Employer, effective on the Due Date.  You agree that the loan
will bear interest at the then-current official rate of Her Majesty’s Revenue
and Customs (“HMRC”), it will be immediately due and repayable, and the Company
or the Employer may recover it at any time thereafter by any of the means
referred to in Section 7.2 of the Agreement.  Notwithstanding the foregoing, if
you are a director or executive officer of the Company (within the meaning of
Section 13(k) of the U.S. Securities and Exchange Act of 1934, as amended), you
will not be eligible for such a loan to cover the Tax-Related Items.  In the
event that you are a director or executive officer and the Tax-Related Items are
not collected from or paid by you by the Due Date, the amount of any uncollected
Tax-Related Items will constitute a benefit to you on which additional income
tax and national insurance contributions (including the Employer’s Liability, as
defined below) will be payable.  You will be responsible for reporting and
paying any income tax and national insurance contributions (including the
Employer’s Liability, as defined below) due on this additional benefit directly
to HMRC under the self-assessment regime.


Joint Election.  As a condition of your participation in the Plan, you agree to
accept any liability for secondary Class 1 national insurance contributions (the
“Employer’s Liability”) which may be payable by the Company and/or the
Employer in connection with the Award and any event giving rise to Tax-Related
Items.  To accomplish the foregoing, you agree to execute the following joint
election with the Company (the “Joint Election”), the form of such Joint
Election being formally approved by HMRC, and any other consent or elections
required to accomplish the transfer of the Employer’s Liability to you.  You
further agree to execute such other joint elections as may be required between
yourself and any successor to the Company and/or the Employer.  You further
agree that the Company and/or the Employer may collect the Employer’s Liability
by any of the means set forth in Section 7.2 of the Agreement.


 
If you do not enter into a Joint Election prior to vesting of the Award or any
other event giving rise to Tax-Related Items, you will forfeit the Units and any
benefits in connection with the Award, and any Shares that have been issued will
be returned to the Company at no cost to the Company, without any liability to
the Company and/or the Employer.




--------------------------------------------------------------------------------

1Section 409A only applies to U.S. taxpayers.


 
 

--------------------------------------------------------------------------------

 
